People v Smith (2021 NY Slip Op 05257)





People v Smith


2021 NY Slip Op 05257


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, CURRAN, AND BANNISTER, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (196/17) KA 15-01369.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vWENDELL D. SMITH, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis granted.